EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8 Nos. 333-97803) pertaining to Coca-Cola Enterprises Bargaining Employees' 401(k)Plan of our report dated June 22, 2007, with respect to the financial statements and supplemental schedule of the Coca-Cola Enterprises Bargaining Employees' 40 1(k) Plan included in this Annual Report (Form11-K) for the year ended December 31, 2006. /S/ BANKS, FINLEY, WHITE & CO. College Park, Georgia June 22,2007
